Citation Nr: 1820709	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-28 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

3. Entitlement to an initial compensable rating for insomnia.

(The issues of entitlement to service connection for bilateral hearing loss, including as secondary to service-connected residuals of a head injury with muscle tension headaches, and entitlement to service connection for sleep apnea will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1975 to May 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned in January 2014 and before a Decision Review Officer at the RO in March 2011.  Transcripts of both hearings are of record.

In an October 2014 decision, the Board granted claims for service connection for tinnitus and insomnia, both as secondary to residuals of a head injury with muscle tension headaches, and remanded the claims for service connection for bilateral hearing loss, an increased rating for residuals of a head injury with muscle tension headaches, and the raised claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, for due process and further development.  The record reflects substantial compliance with the remand requests with respect to the claim for increase for residuals of a head injury with muscle tension headaches.  See Dyment v. West, 13 Vet. App. 141 (1999).

An October 2014 rating decision implemented the Board's grant of service connection for insomnia and assigned a 0 percent rating.  The Veteran was notified of the decision in December 2014.  Later that month, the Veteran filed a notice of disagreement to the initial noncompensable rating for insomnia.

The issues of entitlement to an initial compensable rating for insomnia and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a head injury with muscle tension headaches have not been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in June 2009 and July 2009.  VA has also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for residuals of a head injury with muscle tension headaches in April 2009.

The Veteran's residuals of a head injury with muscle tension headaches have been rated at 10 percent under Diagnostic Code 8045.  38 C.F.R. § 4.214a (2017).  

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

At a June 2009 VA examination, the Veteran reported having daily headaches, most of which ranged in severity from 1/10 to 5/10 and last from 15 minutes to 3 hours.  He also reported having 8 to 10 headaches per month of a severity of 10/10 that last 30 minutes and for which he uses over the counter ibuprofen.  He stated that he is able to do his job and when he has a headache at work he goes to the locker room for a few minutes then resumes working, but he may need to lie down for one hour.  He also reported associated tinnitus, dizziness or light headedness, insomnia, and irritability.  The examiner diagnosed the Veteran with a head injury with muscle tension headaches.

At an August 2009 VA examination, the Veteran reported having daily headaches that were usually 3/10 in severity but sometimes would range from 8/10 to 10/10.  He also reported episodes of dizziness twice per week lasting 1 to 3 minutes.  The examiner diagnosed the Veteran with depressive disorder and cognitive disorder, noting that there was no evidence of a post concussional disorder.  The examiner also noted a diagnosis of tension headaches.  The examiner stated that the Veteran experienced a possible very mild Grade 1 concussion without loss of consciousness, amnesia, or significantly altered consciousness over 30 years ago in 1975 and that the typical natural course of recovery for such a mild questionable concussion is complete recovery.

At a November 2011 VA examination, the Veteran reported having headaches that typically last less than one day.  He denied any associated non-headache symptoms.  The examiner indicated that the Veteran did not have any characteristic prostrating attacks of headache pain.  The examiner indicated that the Veteran's headaches do not impact his ability to work.  

At a May 2016 VA examination, the Veteran reported headaches, memory loss, irritability, fatigue, social withdrawal, and dysphoric mood.  He noted that he retired 4 years ago, taking early retirement because he was having a hard time functioning.  He noted that although he did not miss complete days of work due to headaches, he had to take brief breaks, about 10 to 15 minutes 1 or 2 times per day.  He reported that his productivity had declined and he was making errors at work.  The examiner stated that while the Veteran's headaches are a direct residual of his traumatic brain injury, he suffers from additional residual symptoms due to insomnia, including cognitive difficulties, irritability, fatigue, social withdrawal, and dysphoric mood.  Specific to the headaches, the Veteran reported having daily headaches that were usually a 5/10 or 6/10 in severity and last from 5 minutes to 5 hours.  He reported that 3 to 4 times per week he has a headache that is severe enough to interrupt his activities, but they only last 5 to 15 minutes.  The examiner indicated that the Veteran does not have characteristic prostrating attacks of headache pain.  

In June 2017 statement, the Veteran submitted a log of his headaches.  The entries show that he generally has mild to moderate headaches and only occasionally has severe headaches that require him to rest either sitting or lying down and last up to 30 minutes.

Given the above, the Board finds that the Veteran's residuals of a head injury are manifested by headaches and secondary insomnia.  The August 2009 VA examiner acknowledged that the Veteran has a cognitive disorder but noted that there was no evidence of a post concussional disorder.  The May 2016 VA examiner stated that while the Veteran has cognitive difficulties, irritability, fatigue, social withdrawal, and dysphoric mood, those symptoms was due to his insomnia.  In that regard, the Veteran's insomnia is separately rated and he has initiated an appeal of the initial rating.  Thus, the evaluation of his insomnia will not be addressed at this time.  As such, the only manifestation of the Veteran's residuals of a head injury before the Board is his headaches, which are evaluated under Diagnostic Code 8100.

Under Diagnostic Code 8100 for migraines, a maximum 50 percent rating is warranted for disability with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, and a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a (2017).  

After review, the Board finds that the Veteran's residual headaches have not been manifested by characteristic prostrating attacks.  At the June 2009 VA examination, the Veteran reported having 8 to 10 severe headaches per month that last 30 minutes and require over the counter ibuprofen.  He stated that when he has a headache at work he goes to the locker room where he may need to lie down for one hour before resuming work.  At the November 2011 VA examination, the examiner indicated that the Veteran did not have any characteristic prostrating attacks of headache pain.  At the May 2016 VA examination, the Veteran reported severe headaches 3 to 4 times per week that last 5 to 15 minutes.  The examiner indicated that the Veteran did not have any characteristic prostrating attacks of headache pain.  The Veteran's log of headaches shows that he generally has mild to moderate headaches and only occasionally has severe headaches that last up to 30 minutes and require him to sit or lie down.  

Given the above, the Board finds that the Veteran's residuals of a head injury with muscle tension headaches have not been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  Thus, a rating in excess of 10 percent is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for residuals of a head injury with muscle tension headaches is denied.


REMAND

An October 2014 rating decision granted service connection for insomnia and assigned a 0 percent rating.  The Veteran filed a timely notice of disagreement to the initial noncompensable rating.  Thus, the Board is required to remand the issue regarding the initial rating for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As indicated on the title page, there are other issues on appeal that will be addressed in a later decision.  Those issues are awaiting a Board hearing via videoconference.  As the readjudication of those issues, as well as the issue being remanded, could affect the TDIU issue, the Board finds that the issues are inextricably intertwined and a decision on the TDIU issue at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the issue of entitlement to an initial compensable rating for insomnia.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2. After readjudicating the claims for service connection for bilateral hearing loss and sleep apnea, readjudicate the claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


